Citation Nr: 1546660	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an increased rating for degenerative arthritis of the right ankle (right ankle disability), currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1976 to July 1981, December 1982 to December 1986 and with the Reserves from April to September 1987. He had further Reserve service until entering the Retired Reserve in July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California. In that decision, the RO continued the noncompensable rating for the right ankle. In September 2013, the RO increased the disability rating to 10 percent disabling from the date of claim. 

The issues of service connection for a bilateral hip disorder and peripheral neuropathy, as well as whether new and material evidence exists to reopen claims of service connection for a bilateral foot disability have been raised by July and August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported flare ups at both the April 2010 and July 2013 VA examinations for the right ankle. In the July 2013 examination report, in response to a question asking what the degrees of additional range of motion (ROM) lost due to flare ups were, the examiner stated: "A loss of greater than 5 degrees of ROM is lost on repetitive use due to pain." 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss. This means the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time and, if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups. 

Here, the answer to the question about the nature of the flare ups is not responsive; the number of degrees lost due to flare ups should be quantified and "greater than 5 degrees" is not sufficient to rate the disability. 

Also, the Veteran's claims file contains a VCIP Unscannable Document(s) Placeholder for one compact disc (CD), which states that items were received October 25, 2013 (however, the receipt date on the system is currently October 2010 and an October 2010 statement from the Veteran notes he was submitting MRIs and X-rays performed RIC/AVH and KPH). Apparently, the media on the CD was unable to be scanned and it is unclear what documents were contained on the CD. As the information on the CD may be pertinent to the issue on appeal, further development is necessary before the Board can adjudicate the issue on appeal. In the event that the AOJ is unable to obtain the documents associated with those CDs and associate them with the Veteran's claims file, he must be offered the opportunity to submit them himself. See 38 C.F.R. § 3.159(e)(1)(i)-(iv) (2015).

Accordingly, the case is REMANDED for the following action:


1. Associate any updated VA treatment records with the file.

2. Determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder. Obtain a readable or scannable CD or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder. To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession. 

3. Schedule the Veteran for a VA orthopedic examination to assess the service-connected right ankle disability. The claims file, to include a copy of this remand, should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected right ankle disability. The examiner should report whether there is additional loss of motion lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to report these findings, or cannot provide a specific range of motion lost (for example, "5 degrees," as opposed to "greater than 5 degrees") then the reasons for this inability should be provided.  Also, if no flare ups are reported at the examination, the examiner should still estimate additional loss of function with respect to the previously reported flare-ups in April 2010 and July 2013.

4. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The Veteran is placed on notice that, pursuant to 38 C.F.R. § 3.655 (2015), failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

